                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION


JEROMY BRYANT,                                    CV 18-26-H-DLC-JTJ

                      Plaintiff,                      JUDGMENT

  vs.

MICHAEL FLETCHER, THOMAS
WILSON, BALTISAR, SEGOVIA,
DOE 1, DOE 2, DOE 3, and
MICHELLE STEYH, sued in their
individual capacities,

                      Defendants.

       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that judgment is entered against the
Plaintiff. This action is dismissed with prejudice.

        Dated this 29th day of November, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ N. Stephens
                                   N. Stephens, Deputy Clerk
